DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 3, 8, 10, 15 and 21 are pending and have been examined below.

Response to Arguments
Applicant's amendments and arguments with respect to 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15 and 21 are rejected under 35 USC 103 as being unpatentable over US20150371157 ("Jaffe") in view of US20140067266 ("Berlingerio").

Claim 1
Jaffe discloses a system for scheduling multi-modal itineraries (abstract), comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors (0019 processors) to cause the system to perform operations comprising: 
displaying a set of itineraries to a user device (0058 one or more recommended itineraries can be provided on a user interface to enable the user to view, modify, and/or reserve a recommended itinerary (440).);
obtaining a selection of an itinerary from the set of itineraries, the itinerary comprising a set of transportation modes to allow a rider to travel from an origin to a destination (0010 obtain a travel itinerary for a user, the itinerary identifying a trip, including a scheduled flight to a destination. A scheduled flight is monitored to detect when the scheduled flight arrives at the destination. Upon the scheduled flight arriving at an airport of the destination…on-demand ground transportation service, 0058, 0064 user provides input to select and request reservation of a recommended itinerary); 
obtaining a non-self-controlled transportation mode from the set of transportation modes (0010 obtain a travel itinerary for a user, the itinerary identifying a trip, including a scheduled flight to a destination. A scheduled flight is monitored to detect when the scheduled flight arrives at the destination. Upon the scheduled flight arriving at an airport of the destination…on-demand ground transportation service);
obtaining a ride sharing transportation mode from the set of transportation modes (0010 obtain a travel itinerary for a user, the itinerary identifying a trip, including a scheduled flight to a destination. A scheduled flight is monitored to detect when the scheduled flight arrives at the destination. Upon the scheduled flight arriving at an airport of the destination…on-demand ground transportation service);
predicting an end time of the non-self-controlled transportation mode based on real-time monitoring of the progress of the non-self-controlled transportation mode (claim 17, claim 21 monitoring the scheduled flight to detect when the scheduled flight arrives at the destination, 0030 a set of airline data 153 from an airline system 150 can include flight information of one or more flights (e.g., flight number, airplane type, starting airport, ending airport, etc.), flight times for the one or more flights (e.g., take off time, landing time, duration of the flight, etc.));
determining a time at which the ride sharing transportation mode is requested, based on the predicted end time of the non-self- controlled transportation mode and an estimated time for pickup of the ride sharing transportation mode (0076 An embodiment of FIG. 5 recognize an optimal request time places the user at the pickup location when the provider arrives. While such precise timing may not always be possible, the ODTM 500 can implement timing logic 530 to optimize the user's arrival to the pickup location, 0077, 0078); and
determining, based on the real-time monitoring of the progress of the non-self-controlled transportation mode, a delay during the non-self-controlled transportation mode, wherein the delay is predicted to cause the rider to miss the estimated time for pickup of the ride sharing transportation mode (0065 monitoring operations of any of the reserved transport service(s), flight(s), and/or lodging(s) to notify any of the transport service system, the airline system(s), the lodging system(s), and/or the user about changes that are occurring or are to occur (e.g., changes to times, flight changes, delays, etc.), 0087. Examiner notes that one of ordinary skill would have understood that the delay would be predicted to cause the ride to miss the estimated time for pickup of the ride sharing transportation mode as it has always been a concern of users using multi-modal / connecting transportation of the possibility of missing the departure of a latter transportation due to a delay in a former transportation.);
Jaffe fails to explicitly disclose in response to that the delay is predicted to cause the rider to miss the estimated time for pickup of the ride sharing transportation mode, generating and displaying a new set of itineraries that allows the rider to travel from an arriving location of the non-self-controlled transportation mode to the destination. However, Jaffe does disclose taking specific actions in response to a predicted delay to help the user on his/her journey (0065). Furthermore, Berlingerio teaches a system of multimodal transportation, including in response to that the delay is predicted to cause the rider to miss the estimated time for pickup of the ride sharing transportation mode, generating and displaying a new set of itineraries that allows the rider to travel from an arriving location of the non-self-controlled transportation mode to the destination (0003 re-planning typically occurs when a delay arriving at a location forces the traveler to miss the planed next mode of transportation, 0022 Upon receiving a journey plan request from a user device, the journey planning server 202 calculates an optimized route based on the request and the route map 204. The optimized journey plan may then be sent to the user device 206. In exemplary embodiments, the user device 206 is configured to monitor the execution of the journey plan and to update the journey planning server 202 on any deviation from the journey plan.). Examiner notes Berlingerio teaches that any planning or re-planning (updating) of the journey is sent to the user device. One of ordinary skill would have understood that re-planning would comprise generating and a new itinerary that allows the rider to travel from an arriving location of the non-self-controlled transportation mode to the destination, and that the journey plan would reasonably be displayed to the user after receipt as stated in the claims. Further, while Berlingerio mostly mentions a single optimized journey plan being sent to the user, the combination with Jaffe suggests that a set of itineraries is sent to the user, as would be understandable to one of ordinary skill in the art. The combination thus suggests the claimed subject matter, in which in response to that the delay is predicted to cause the rider to miss the estimated time for pickup of the ride sharing transportation mode, generating and displaying a new set of itineraries that allows the rider to travel from an arriving location of the non-self-controlled transportation mode to the destination.
	Jaffe and Berlingerio both disclose systems of multimodal transportation that take specific action in response to delays to aid the user toward his/her final destination. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Jaffe to include the teaching of Berlingerio since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Jaffe and Berlingerio would have made obvious and resulted in the subject matter of the claimed invention, specifically in response to that the delay is predicted to cause the rider to miss the estimated time for pickup of the ride sharing transportation mode, generating and displaying a new set of itineraries that allows the rider to travel from an arriving location of the non-self-controlled transportation mode to the destination.

Claim 3
Jaffe discloses wherein the first non-self-controlled transportation mode includes public transportation (0079, claim 21 flight).

Claim(s) 8, 10, 15, and 21
Claim(s) 8, 10, 15, and 21 recite(s) subject matter similar to that/those of claim(s) 1, 3, 1, and 3, respectively, and is/are rejected under the same grounds.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663